Exhibit 10.42

 

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is between Clear Channel Outdoor, Inc.
(“Company”) and Suzanne M. Grimes (“Employee”).

1.                  TERM OF EMPLOYMENT

Employment under this Agreement commences January 1, 2013 (“Effective Date”),
and ends upon termination of Employee’s employment pursuant to Section 8 hereof
(the “Employment Period”).

2.                  TITLE AND EXCLUSIVE SERVICES

(a)               Title and Duties.  Employee’s title is President & Chief
Operating Officer, United States and Canada.  Employee will perform job duties
and have the authority that is usual and customary for this position, including
reporting only to the Chief Executive Officer (the “CEO”) of Company or
Company’s parent, and all employees in the United States and Canada shall report
to her or her designee.

(b)               Exclusive Services.  Employee shall not be employed or render
services elsewhere during the Employment Period, provided that Employee may be
involved with professional and charitable activities, serve on for profit boards
or advisory committees with the consent of the CEO and manage her present
passive investments so long as  in the aggregate they do not materially
interfere with the performance of her duties or conflict with the Employee Guide
or Code of Conduct.

(c)                Office.   Executive shall be based in New York City, New
York, subject to reasonable business travel.

3.                  COMPENSATION AND BENEFITS

(a)               Base Salary.  Employee shall be paid an annualized salary of
Eight Hundred Fifty Thousand Dollars ($850,000.00) (which may be increased from
time to time in accordance with this Section, “Base Salary”).  The Base Salary
shall be payable in accordance with the Company’s regular payroll practices and
pursuant to Company policy, which may be amended from time to time.  Employee is
eligible for annual salary increases commensurate with Company policy.  Base
Salary may not be decreased.

(b)               Vacation.   Employee is eligible for vacation days subject to
the Employee Guide, but a minimum of four (4) weeks per year.

(c)                Annual Bonus.  Eligibility for an Annual Bonus is based on
financial and performance criteria established by Company and approved in the
annual budget, and will be paid no later than March 15 of each calendar year
following the year in which the Bonus was earned.  The payment of any Bonus
shall be within the Short-Term Deferral period under the Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and applicable
regulations.  Employee’s Annual Bonus shall be determined by reference to a
target bonus amount equal to Employee’s Base Salary, may be paid for performance
above target performance up to two times such target bonus amount, and shall be
paid at a reduced level for threshold performance, and, in all events, shall be
established and paid in accordance with the terms of the Clear Channel Outdoor
Americas (“CCOA”) bonus plan, or other relevant annual incentive or bonus plan
maintained by the Company or its affiliate.



 

 

--------------------------------------------------------------------------------

 

Exhibit 10.42

 

(d)               Signing Advance.  As consideration for entering into this
Agreement, Company shall pay a one-time lump sum Signing Advance of Two Hundred
Thousand Dollars ($200,000.00), less ordinary payroll, taxes and other
deductions, to be paid on the pay period following the complete execution of
this Agreement.  In the event Employee resigns without Good Reason or is
terminated for Cause during the first year of employment with Company, then
Employee shall be obligated to reimburse the full amount of this Signing Advance
to Company.  Employee agrees and understands that said reimbursement may be
deducted from her final wages, to the extent allowed by law and not in violation
of Internal Revenue Code Section 409A and that Employee is responsible for any
additional amount required to be paid from the Employee’s own funds.

(e)               Equity Based Compensation.


(I)                  THE COMPANY SHALL GRANT TO EMPLOYEE, AS OF THE EFFECTIVE
DATE, A DEFERRED SHARE AWARD, PURSUANT TO THE TERMS OF THE CLEAR CHANNEL OUTDOOR
HOLDINGS, INC. 2012 STOCK INCENTIVE PLAN (THE “PLAN”), WHICH AWARD SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, SHALL BE GRANTED AS SOON AS
PRACTICABLE UPON APPROVAL OF SUCH GRANT BY THE COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS OF CLEAR CHANNEL OUTDOOR HOLDINGS, INC. AND SHALL FURTHER BE
SUBJECT TO THE FOLLOWING:   

(1)               THE DEFERRED SHARE AWARD SHALL REPRESENT A RIGHT TO RECEIVE,
AT THE TIME AND IN THE MANNER PROVIDED FOR UNDER THE PLAN, A NUMBER OF SHARES OF
COMMON STOCK (AS THAT TERM IS DEFINED IN THE PLAN) HAVING A VALUE, AS OF THE
EFFECTIVE DATE, EQUAL TO ONE MILLION FIVE HUNDRED THOUSAND DOLLARS
($1,500,000.00); AND

(2)               EMPLOYEE’S RIGHTS TO THE DEFERRED SHARE AWARD SHALL BE 0%
VESTED UNTIL THE FOURTH ANNIVERSARY OF THE EFFECTIVE DATE, AT WHICH TIME
EMPLOYEE’S RIGHTS TO THE DEFERRED SHARE AWARD SHALL BE 100% VESTED, SO THAT IN
THE EVENT EMPLOYEE RESIGNS WITHOUT GOOD REASON OR IS TERMINATED FOR CAUSE PRIOR
TO SUCH VESTING DATE, EMPLOYEE SHALL FORFEIT ANY AND ALL RIGHTS TO SUCH DEFERRED
SHARE AWARD; PROVIDED, HOWEVER, THAT, IF THE COMPANY TERMINATES EMPLOYEE’S
EMPLOYMENT WITHOUT CAUSE OR EMPLOYEE RESIGNS FOR GOOD REASON PRIOR TO EMPLOYEE
BECOMING 100% VESTED IN THE DEFERRED SHARE AWARD, EMPLOYEE SHALL BE TREATED AS
HAVING BECOME VESTED WITH RESPECT TO 25% OF SUCH DEFERRED SHARE AWARD FOR EACH
FULL YEAR THAT HAS ELAPSED BETWEEN THE EFFECTIVE DATE AND THE DATE OF SUCH
TERMINATION OF EMPLOYMENT.  BY WAY OF EXAMPLE, IF THE COMPANY TERMINATES
EMPLOYEE’S EMPLOYMENT WITHOUT CAUSE TWO YEARS AND SIX MONTHS AFTER THE EFFECTIVE
DATE, EMPLOYEE SHALL BE TREATED AS HAVING A VESTED INTEREST IN 50% OF THE
DEFERRED SHARE AWARD.


(II)                THE COMPANY SHALL, DURING THE TERM OF THIS AGREEMENT, ALSO
GRANT TO EMPLOYEE AT THE TIME ANNUAL OPTION GRANTS ARE GENERALLY MADE TO OTHER
KEY COMPANY EXECUTIVES, STOCK OPTIONS, PURSUANT TO THE TERMS OF THE PLAN, WHICH
GRANT SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, AND SHALL
FURTHER BE SUBJECT TO THE FOLLOWING:

(1)               EACH STOCK OPTION GRANT SHALL HAVE A PER SHARE EXERCISE PRICE
THAT IS EQUAL TO THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK DETERMINED AS
OF THE DATE OF GRANT, AND SHALL BE FOR A NUMBER OF SHARES SUCH THAT THE VALUE OF
THE STOCK OPTION GRANT, DETERMINED AT THE REASONABLE DISCRETION OF PLAN’S
ADMINISTRATIVE COMMITTEE, SHALL NOT BE LESS THAN SIX HUNDRED THOUSAND DOLLARS
($600,000.00), WHICH DETERMINATION SHALL BE CONSISTENT WITH THE VALUATION METHOD
COMMONLY KNOWN AS BLACK-SCHOLES MODEL; AND



--------------------------------------------------------------------------------

 

Exhibit 10.42

 

(2)               EMPLOYEE’S RIGHTS WITH RESPECT TO EACH SUCH STOCK OPTION GRANT
SHALL BECOME VESTED AND EXERCISABLE WITH RESPECT TO NOT LESS THAN 25% OF SUCH
STOCK OPTION GRANT ON EACH OF THE FOUR ANNIVERSARIES OF THE DATE OF GRANT OF
EACH SUCH STOCK OPTION, SO THAT EACH STOCK OPTION GRANT SHALL BE FULLY
EXERCISABLE ON THE FOURTH ANNIVERSARY OF ITS DATE OF GRANT; PROVIDED, IN ALL
INSTANCES, EXCEPT AS PROVIDED IN THE GRANT OR BY THE COMPENSATION COMMITTEE,
THAT SUCH VESTING SHALL BE CONTINGENT ON EMPLOYEE’S REMAINING CONTINUOUSLY
EMPLOYED BY THE COMPANY THROUGH THE RELEVANT VESTING DATE OR DATES.

(f)                 Employee Benefit Plans.  Employee may participate in
employee welfare benefit plans and employee pension benefit plans in which other
similarly situated employees may participate, according to the terms of
applicable policies and as stated in the Employee Guide, and subject in all
regards to the specific terms and conditions of each of such plans.  Employee
acknowledges receipt of the Employee Guide available on the intercompany website
and will review and abide by its terms.

(g)               Expenses.   Company will reimburse Employee for business
expenses, consistent with practices pursuant to Company policy.  The Company
shall promptly pay or reimburse Employee’s reasonable legal fees in connection
with this Agreement upon submission of redacted invoices, up to Twenty-Five
Thousand Dollars ($25,000.00), subject to applicable taxation.  Any
reimbursement that would constitute nonqualified deferred compensation shall be
paid within the period specified in Section 18 hereof.

(h)               Taxes.  Compensation pursuant to this section shall in all
cases be less applicable payroll taxes and other deductions.

(i)                 Restrictive Covenant Limitation.  No equity grant or benefit
plan shall provide for limitations or forfeitures based on any restrictive
covenant that broadens those provided in this Agreement.

4.                  NONDISCLOSURE OF CONFIDENTIAL INFORMATION

(a)               Company has provided and will continue to provide to Employee
confidential information and trade secrets including but not limited to
Company’s permits, customers, landlord and property owner lists and files,
non-published pricing information, terms of negotiated leases and advertising
contracts, compensation and fee information, strategic business plans, budgets,
financial statements, product rates and pricing, strategic business plans,
budgets, financial statements, and other information Company treats as
confidential or proprietary (collectively the “Confidential Information”). 
Employee acknowledges that such Confidential Information is proprietary and
agrees not to disclose it to anyone outside Company except to the extent that
(i) she in good faith believes reasonably desirable in connection with
performing Employee’s duties; (ii) Employee is required by court order to
disclose the Confidential Information, provided that Employee shall promptly
inform Company, to the extent legally permitted, shall reasonably cooperate with
Company at Company’s expense to obtain a protective order or otherwise restrict
disclosure, and shall only disclose Confidential Information to the minimum
extent necessary to comply with the court order.  Employee agrees to never use
Confidential Information in competing, directly or indirectly, with Company. 
When employment ends, Employee will immediately return all Confidential
Information to Company.  The parties’ acknowledge that the Employee’s rolodex
and other address books may be retained and utilized provided that they only
contain contact information and that Employee’s use of same is in compliance
with Sections 5 and 6 herein.

(b)               The terms of this Section 4 shall survive the expiration or
termination of this Agreement or Employee’s employment for any reason.



 

 

--------------------------------------------------------------------------------

 

Exhibit 10.42

 

5.                  NON-HIRE OF COMPANY EMPLOYEES

(a)               To further preserve the Confidential Information, during
employment and for eighteen (18) months after employment ends (“Non-Hire
Period”), Employee will not, directly or indirectly, other than in the good
faith performance of her duties to the Company, (i) hire or engage any then
current employee of Company, including anyone employed by or providing services
to Company within the 6-month period preceding Employee’s last day of employment
or engagement; (ii) solicit or encourage any employee to terminate employment or
services with Company; or (iii) solicit or encourage any employee to accept
employment with or provide services to Employee or any business associated with
Employee.  The foregoing shall not be violated by general advertising not
targeted at the Company’s employees or by serving as a reference upon request.

(b)               The terms of this Section 5 shall survive the expiration or
termination of this Agreement or Employee’s employment for any reason.

6.                  NON-SOLICITATION OF CLIENTS

(a)               To further preserve the Confidential Information, Employee
agrees not to solicit Company’s clients for business in competition with that of
the Company in any market in which Employee has conducted business for eighteen
(18) months after employment ends (the “Non-Solicitation Period”).

(b)               The terms of this Section 6 shall survive the expiration or
termination of this Agreement or Employee’s employment for any reason.

7.                  NON-COMPETITION AGREEMENT

(a)               To further preserve the Confidential Information,  Employee
agrees that during employment and for eighteen (18) months after employment ends
(the “Non-Compete Period”), Employee will not perform services similar to the
services provided by Employee for Company under this Agreement for any entity
engaging in business activity involving the development, marketing, designing,
manufacturing, selling and/or providing of out-of-home advertising in any county
in which Employee has performed services or had duties under this Agreement (the
“Non‑Compete Area”) provided that the foregoing shall not prevent Employee from
being employed by an entity that places such advertising for its own account, 
working for an advertising agency creating and planning such advertising, or
providing services to a conglomerate in a unit not involved in out-of-home
advertising.

(b)               The terms of this Section 7 shall survive the expiration or
termination of this Agreement or Employee’s employment for any reason.

8.                  TERMINATION 

This Agreement and Employee’s employment hereunder may be terminated by mutual
agreement. Additional termination provisions include:

(a)               Death.   The date of Employee’s death shall be the termination
date.

(b)               Disability.   Company may terminate this Agreement and/or
Employee’s employment if Employee has been unable to perform, because of some
physical or mental incapacity or illness, the essential functions

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.42

 

of Employee’s full-time position for more than 180 days in any 12 month period,
subject to applicable law, by providing Employee with written notice during the
period of time she is unable to perform such functions.

(c)                Termination by Company.  Company may terminate employment
with or without Cause.  “Cause” means:


(I)                  WILLFUL MISCONDUCT WITH REGARD TO THE COMPANY OR COMPANY’S
EMPLOYEES, INCLUDING, WITHOUT LIMITATION, VIOLATION OF SEXUAL OR OTHER
HARASSMENT POLICY, MISAPPROPRIATION OF OR MATERIAL MISREPRESENTATION REGARDING
PROPERTY OF COMPANY, A SIGNIFICANT VIOLATION OF COMPANY’S EMPLOYMENT AND
MANAGEMENT POLICIES AND OTHER THAN CUSTOMARY AND DE MINIMIS USE OF COMPANY
PROPERTY FOR PERSONAL PURPOSES;


(II)                CONTINUED, WILLFUL AND DELIBERATE NON-PERFORMANCE OF DUTIES
WHERE SUCH NON-PERFORMANCE HAS CONTINUED FOR MORE THAN FIFTEEN (15) BUSINESS
DAYS FOLLOWING WRITTEN NOTICE OF SUCH NON-PERFORMANCE;


(III)               FAILURE OR REFUSAL TO FOLLOW LAWFUL AND REASONABLE
DIRECTIVES CONSISTENT WITH EMPLOYEE’S JOB RESPONSIBILITIES WHERE SUCH REFUSAL OR
FAILURE HAS CONTINUED FOR MORE THAN FIFTEEN (15) BUSINESS DAYS FOLLOWING WRITTEN
NOTICE OF SUCH REFUSAL OR FAILURE;


(IV)              CONVICTION OF, OR A PLEA OF NOLO CONTENDERE BY, EMPLOYEE TO A
FELONY OR OTHER CRIME THAT WOULD RESULT IN MATERIAL INJURY TO COMPANY’S
REPUTATION, INCLUDING CONVICTION OF FRAUD, THEFT, EMBEZZLEMENT, OR A CRIME
INVOLVING MORAL TURPITUDE; OR


(V)                A MATERIAL BREACH OF THIS AGREEMENT THAT IS NOT CURED WITHIN
FIFTEEN (15) DAYS AFTER WRITTEN NOTICE THEREOF, EXCEPT WHERE SUCH BREACH, BY ITS
NATURE, IS NOT CURABLE OR THE TERMINATION IS BASED UPON A RECURRENCE OF AN ACT
PREVIOUSLY CURED BY EMPLOYEE.

(d)               Termination by Employee for Good Reason.  Employee may
terminate Employee’s employment at any time for “Good Reason,” which is:  (i)
Company’s failure to comply with a material term of this Agreement; (ii) a
material diminution in responsibilities or authority; (iii) a change in
reporting lines such that Employee is no longer reporting directly to Company’s
CEO or the CEO of its parent company or a change in those reporting to Employee;
(iv) a material reduction in Base Salary or target bonus; or (v) a relocation of
Employee’s offices from the New York City metropolitan area.  If Employee elects
to terminate Employee’s employment for “Good Reason,” Employee must provide
Company written notice within forty-five (45) days after the occurrence of the
event, after which Company shall have thirty (30) days to cure.  If Company has
not cured and Employee elects to terminate Employee’s employment, Employee must
do so within fifteen (15) days after the end of the cure period.

(e)               Termination by Employee without Good Reason. Employee may
terminate Employee’s employment at any time without Good Reason on ninety (90)
days written notice.

9.                  COMPENSATION UPON TERMINATION

(a)               Death.   Company shall, within 30 days, pay to Employee, or to
Employee’s estate, Employee’s accrued and unpaid Base Salary through the date of
termination, unused vacation, if due in accordance with Company  policy,
unreimbursed expenses and, any payments required under applicable employee
benefit

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.42

 

plans, if any, (“Accrued Amounts”) at the time it otherwise would be paid. 
Employee also shall also receive a Pro-Rata Bonus, if earned, as defined in
Section 9(d)(ii) below.

(b)               Disability.   Company shall pay the Accrued Amounts and the
Pro-Rata Bonus, if earned, as defined in Section 9(d)(ii) below.

(c)                Termination by Company for Cause or Employee’s resignation
without Good Reason:   Company shall pay Employee the Accrued Amounts.

(d)               Termination with Severance.


(I)                  TERMINATION BY COMPANY WITHOUT CAUSE/TERMINATION BY
EMPLOYEE FOR GOOD REASON – SEVERANCE:  IF COMPANY TERMINATES EMPLOYMENT WITHOUT
CAUSE AND NOT BY REASON OF DEATH OR DISABILITY, OR IF EMPLOYEE TERMINATES FOR
GOOD REASON, COMPANY WILL PAY THE ACCRUED AMOUNTS.  IN ADDITION, IF EMPLOYEE
SIGNS A SEVERANCE AGREEMENT AND GENERAL RELEASE OF CLAIMS SUBSTANTIALLY SIMILAR
TO THE FORM ATTACHED HERETO AS EXHIBIT A, COMPANY WILL PAY EMPLOYEE, IN PERIODIC
PAYMENTS IN ACCORDANCE WITH ORDINARY PAYROLL PRACTICES AND DEDUCTIONS,
EMPLOYEE’S CURRENT BASE SALARY FOR EIGHTEEN (18) MONTHS PLUS AN AMOUNT EQUAL TO
1.5 TIMES THE AMOUNT OF EMPLOYEE’S THEN CURRENT ANNUAL TARGET BONUS, ALSO PAID
OVER EIGHTEEN (18) MONTHS AT THE SAME TIMES AS PAYMENTS OF THE BASE SALARY
COMPONENT OF SEVERANCE PAY (THE “SEVERANCE PAYMENTS” OR “SEVERANCE PAY PERIOD”).


(II)                PRO-RATA BONUS: IF COMPANY TERMINATES EMPLOYMENT WITHOUT
CAUSE, OR IF EMPLOYEE TERMINATES FOR GOOD REASON, EMPLOYEE SHALL BE ELIGIBLE FOR
A PRO-RATA PORTION OF THE ANNUAL BONUS (“PRO-RATA BONUS”), CALCULATED BASED UPON
PERFORMANCE FOR THE CALENDAR YEAR MULTIPLIED BY DAYS EMPLOYED DURING SUCH YEAR
COMPARED TO 365.  EMPLOYEE IS ELIGIBLE ONLY IF A BONUS WOULD HAVE BEEN EARNED  
FOR THE CALENDAR YEAR.   CALCULATION AND PAYMENT OF THE BONUS, IF ANY, WILL BE
PURSUANT TO THE PLAN IN EFFECT DURING THE TERMINATION YEAR.


(III)               VIOLATION OF NON-COMPETE OR RE-HIRE BY COMPANY DURING
SEVERANCE PAY PERIOD:

(1)               IF EMPLOYEE MATERIALLY VIOLATES THE NON-COMPETITION PROVISION
IN SECTION 7 HEREOF AND DOES NOT CURE THE SAME WITHIN TEN (10) BUSINESS DAYS OF
RECEIVING WRITTEN NOTICE THEREOF, IN COMPANY’S DISCRETION, SEVERANCE PAYMENTS
SHALL CEASE.  THE FOREGOING SHALL NOT AFFECT COMPANY’S RIGHT TO ENFORCE THE
NON‑COMPETE PURSUANT TO SECTION 7.

(2)               IF EMPLOYEE IS REHIRED BY COMPANY DURING ANY SEVERANCE PAY
PERIOD, SEVERANCE PAYMENTS SHALL CEASE; HOWEVER, IF EMPLOYEE’S NEW BASE SALARY
IS LESS THAN EMPLOYEE’S PREVIOUS BASE SALARY, COMPANY SHALL PAY EMPLOYEE THE
DIFFERENCE BETWEEN EMPLOYEE’S PREVIOUS AND NEW BASE SALARY FOR THE REMAINDER OF
THE SEVERANCE PAY PERIOD.


(IV)              NO MITIGATION OR OFFSET:  EXCEPT AS PROVIDED IN SECTION
9(D)(III) ABOVE, EMPLOYEE SHALL HAVE NO OBLIGATION TO MITIGATE THE SEVERANCE
PAYMENTS AND NO AMOUNTS EARNED FROM OTHER EMPLOYMENT OR OTHERWISE SHALL OFFSET
THE AMOUNTS DUE HEREUNDER.


(V)                COMPLIANCE WITH CODE SECTION 409A.  ANY PAYMENTS OF SEVERANCE
PURSUANT TO THIS SECTION 9(D) THAT WOULD BE PAYABLE PRIOR TO THE DATE THE
AFOREMENTIONED SEVERANCE AGREEMENT AND GENERAL RELEASE HAS BEEN EXECUTED AND
BECOMES IRREVOCABLE (THE “IRREVOCABILITY DATE”) SHALL BE WITHHELD

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.42

 


AND PAID AS SOON AS PRACTICABLE FOLLOWING THE IRREVOCABILITY DATE (BUT IN ALL
EVENTS WITHIN NINETY (90) DAYS OF THE TERMINATION DATE), AND ANY PAYMENTS MADE
THEREAFTER SHALL BE MADE IN ACCORDANCE WITH THE SCHEDULED PAYMENT OVER EIGHTEEN
(18) MONTHS MEASURED FROM THE DATE OF EMPLOYEE’S TERMINATION OF EMPLOYMENT.  FOR
THESE PURPOSES, THE TERM “TERMINATION OF EMPLOYMENT” SHALL BE INTERPRETED
CONSISTENT WITH THE DEFINITION OF “SEPARATION FROM SERVICE” AS THAT IS USED FOR
PURPOSES OF CODE SECTION 409A AND RELATED TREASURY REGULATIONS.  THE DATE OF ANY
PAYMENTS WITHIN A PERIOD SHALL BE DETERMINED BY COMPANY AND NOT THE EMPLOYEE. 
IN ADDITION, TO THE EXTENT PAYMENTS OF SEVERANCE ARE TREATED AS “NONQUALIFIED
DEFERRED COMPENSATION” THAT IS SUBJECT TO CODE SECTION 409A, SUCH PAYMENTS
SHALL, IF NINETY (90) DAYS AFTER TERMINATION OVERLAPS TWO CALENDAR YEARS, IN ALL
EVENTS BE PAID IN THE LATER OF THE TWO CALENDAR YEARS.  THE INTENT OF THE
FOREGOING SENTENCE IS TO ENSURE THAT EMPLOYEE DOES NOT HAVE THE ABILITY TO
AFFECT THE CALENDAR YEAR IN WHICH PAYMENT OF DEFERRED COMPENSATION IS TO BE MADE
SO AS TO COMPLY FULLY WITH THE REQUIREMENTS OF CODE SECTION 409A AND APPLICABLE
REGULATIONS PROMULGATED THEREUNDER, INCLUDING, SPECIFICALLY, TREASURY REGULATION
SECTION 1.409A-3(B) (WHICH PROHIBITS AN OTHERWISE PERMISSIBLE SCHEDULE FOR
PAYMENTS OF NONQUALIFIED DEFERRED COMPENSATION WHERE THE EMPLOYEE EFFECTIVELY
HAS THE ABILITY TO DESIGNATE THE TAXABLE YEAR IN WHICH A PAYMENT IS TO BE MADE).

10.              OWNERSHIP OF MATERIALS

Employee agrees that all inventions, improvements, discoveries, designs,
technology, and works of authorship (including but not limited to computer
software) made, created, conceived, or reduced to practice by Employee, whether
alone or in cooperation with others, during employment, together with all
patent, trademark, copyright, trade secret, and other intellectual property
rights related to any of the foregoing throughout the world, are among other
things works made for hire and belong exclusively to the Company, and Employee
hereby assigns all such rights to the Company.  Employee agrees to execute any
documents, testify in any legal proceedings, and do all things, at Company
expense, reasonably necessary or desirable to secure Company’s rights to the
foregoing, including without limitation executing inventors’ declarations and
assignment forms.

11.              PARTIES BENEFITED; ASSIGNMENTS

This Agreement shall be binding upon Employee, Employee’s heirs and Employee’s
personal representative or representatives, and upon Company and its respective
successors and assigns.  Neither this Agreement nor any rights or obligations
hereunder may be assigned by Employee, other than by will or by the laws of
descent and distribution.  This Agreement may not be assigned by the Company
except to an acquirer of all or substantially all of Clear Channel Outdoor,
Inc.’s assets who assumes the obligations hereunder in a writing delivered to
Employee.

12.              GOVERNING LAW

This Agreement shall be governed by the laws of the State of New York and the
parties expressly consent to the personal jurisdiction of the New York state and
federal courts for any lawsuit relating to this Agreement.

13.              DEFINITION OF COMPANY

“Company” shall include Clear Channel Outdoor Holdings, Inc., and its 
divisions, operating companies and subsidiaries.



 

 

--------------------------------------------------------------------------------

 

Exhibit 10.42

 

14.              LITIGATION AND REGULATORY COOPERATION

During and after employment, Employee shall reasonably cooperate in the defense
or prosecution of claims, investigations, or other actions which relate to
events or occurrences during employment (other than disputes between the
parties).  Employee’s cooperation shall include being available to prepare for
discovery or trial and to act as a witness.  Company will pay an hourly rate
(based on Base Salary as of the last day of employment) for cooperation that
occurs after employment, and reimburse for reasonable expenses, including travel
expenses, reasonable attorneys’ fees and costs.

15.              INDEMNIFICATION 

Company shall defend and indemnify Employee (including current payment of legal
fees).  The Company shall have the right to designate counsel pursuant  to this
Section unless a conflict exists between Company and Employee for all actions or
inactions taken in good faith in the course and scope of employment, as a
director or as a fiduciary of any benefit plan to the maximum extent permitted
by law.  The Company shall also cover Employee under director and officer
liability insurance to the same extent as other officers and the directors. This
section shall survive any termination of employment while liability continues to
exist.

16.              DISPUTE RESOLUTION

(a)               Arbitration:   This Agreement is governed by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. and evidences a transaction involving
commerce.  This Agreement applies to any dispute arising out of or related to
Employee’s employment with Company or termination of employment.  Nothing
contained in this Agreement shall be construed to prevent or excuse Employee
from using the Company’s existing internal procedures for resolution of
complaints, and this Agreement is not intended to be a substitute for the use of
such procedures.  Except as it otherwise provides, this Agreement is intended to
apply to the resolution of disputes that otherwise would be resolved in a court
of law, and therefore this Agreement requires all such disputes to be resolved
only by an arbitrator through final and binding arbitration and not by way of
court or jury trial.  Such disputes include without limitation disputes arising
out of or relating to interpretation or application of this Agreement, including
the enforceability, revocability or validity of the Agreement or any portion of
the Agreement.  The Agreement also applies, without limitation, to disputes
regarding the employment relationship, trade secrets, unfair competition,
compensation, breaks and rest periods, termination, or harassment and claims
arising under the Uniform Trade Secrets Act, Civil Rights Act of 1964, Americans
With Disabilities Act, Age Discrimination in Employment Act, Family Medical
Leave Act, Fair Labor Standards Act, Employee Retirement Income Security Act,
and state statutes, if any, addressing the same or similar subject matters, and
all other state statutory and common law claims (excluding workers compensation,
state disability insurance and unemployment insurance claims).  Claims may be
brought before an administrative agency but only to the extent applicable law
permits access to such an agency notwithstanding the existence of an agreement
to arbitrate.  Such administrative claims include without limitation claims or
charges brought before the Equal Employment Opportunity Commission
(www.eeoc.gov), the U.S. Department of Labor (www.dol.gov), the National Labor
Relations Board (www.nlrb.gov), the Office of Federal Contract Compliance
Programs (www.dol.gov/esa/ofccp).  Nothing in this Agreement shall be deemed to
preclude or excuse a party from bringing an administrative claim before any
agency in order to fulfill the party’s obligation to exhaust administrative
remedies before making a claim in arbitration.  Disputes that may not be subject
to pre-dispute arbitration agreement as provided by the Dodd-Frank Wall Street

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.42

 

Reform and Consumer Protection Act (Public Law 111-203) are excluded from the
coverage of this Agreement.

(b)               The Arbitrator shall be selected by mutual agreement of the
Company and the Employee.  Unless the Employee and Company mutually agree
otherwise, the Arbitrator shall be an attorney licensed to practice in the
location where the arbitration proceeding will be conducted or a retired federal
or state judicial officer who presided in the jurisdiction where the arbitration
will be conducted.  If for any reason the parties cannot agree to an Arbitrator,
either party may apply to a court of competent jurisdiction with authority over
the location where the arbitration will be conducted for appointment of a
neutral Arbitrator.  The court shall then appoint an Arbitrator, who shall act
under this Agreement with the same force and effect as if the parties had
selected the Arbitrator by mutual agreement.  The location of the arbitration
proceeding shall be no more than 45 miles from the place where the Employee last
worked for the Company, unless each party to the arbitration agrees in writing
otherwise.

(c)                A demand for arbitration must be in writing and delivered by
hand or first class mail to the other party within the applicable statute of
limitations period.  Any demand for arbitration made to the Company shall be
provided to the Company’s Legal Department, 200 East Basse Road, San Antonio,
Texas 78209.  The Arbitrator shall resolve all disputes regarding the timeliness
or propriety of the demand for arbitration.

(d)               In arbitration, the parties will have the right to conduct
adequate civil discovery, bring dispositive motions, and present witnesses and
evidence as needed to present their cases and defenses, and any disputes in this
regard shall be resolved by the Arbitrator.  However, there will be no right or
authority for any dispute to be brought, heard or arbitrated as a class,
collective or  representative  action or as a class member in any purported
class, collective action or representative proceeding (“Class Action Waiver”). 
Notwithstanding any other clause contained in this Agreement, the preceding
sentence shall not be severable from this Agreement in any case in which the
dispute to be arbitrated is brought as a class, collective or representative
action.  Although an Employee will not be retaliated against, disciplined or
threatened with discipline as a result of Employee’s exercising his or her
rights under Section 7 of the National Labor Relations Act by the filing of or
participation in a class, collective or representative action in any forum, the
Company may lawfully seek enforcement of this Agreement and the Class Action
Waiver under the Federal Arbitration Act and seek dismissal of such class,
collective or representative actions or claims.  Notwithstanding any other
clause contained in this Agreement, any claim that all or part of the Class
Action Waiver is unenforceable, unconscionable, void or voidable may be
determined only by a court of competent jurisdiction and not by an arbitrator.

(e)               Each party will pay the fees for his, her or its own
attorneys, subject to any remedies to which that party may later be entitled
under applicable law.  However, in all cases where required by law, the Company
will pay the Arbitrator’s and arbitration fees.  If under applicable law the
Company is not required to pay all of the Arbitrator’s and/or arbitration fees,
such fee(s) will be apportioned between the parties by the Arbitrator in
accordance with applicable law.   

(f)                 Within 30 days of the close of the arbitration hearing, any
party will have the right to prepare, serve on the other party and file with the
Arbitrator a brief.  The Arbitrator may award any party any remedy to which that
party is entitled under applicable law, but such remedies shall be limited to
those that would be available to a party in a court of law for the claims
presented to and decided by the Arbitrator.  The Arbitrator will issue a
decision or award in writing, stating the essential findings of fact and
conclusions

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.42

 

of law.  Except as may be permitted or required by law, neither a party nor an
Arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of all parties.  A court of
competent jurisdiction shall have the authority to enter a judgment upon the
award made pursuant to the arbitration.

(g)               Injunctive Relief:  A party may apply to a court of competent
jurisdiction for temporary or preliminary injunctive relief in connection with
an arbitrable controversy, but only upon the ground that the award to which that
party may be entitled may be rendered ineffectual without such provisional
relief.

(h)               This Section 16 is the full and complete agreement relating to
the formal resolution of employment-related disputes.  In the event any portion
of this Section 16 is deemed unenforceable and except as set forth in Section
16(d), the remainder of this Agreement will be enforceable.

(i)                 This Section 16 shall survive the expiration or termination
of this Agreement for any reason.

Employee Initials:  _________  Company Initials:  ________

17.              REPRESENTATIONS AND WARRANTIES OF EMPLOYEE

Employee represents that Employee is under no contractual or other restriction
inconsistent with the execution of this Agreement, the performance of Employee’s
duties hereunder, or the rights of Company.  Employee authorizes the Company to
inform any prospective employer of the existence and terms of this Agreement
without liability for interference with Employee’s prospective employment. 
Employee represents that Employee is under no disability that prevents Employee
from performing the essential functions of Employee’s position, with or without
reasonable accommodation.

18.              CODE SECTION 409A COMPLIANCE

Payments under this Agreement (the “Payments”) shall be designed, operated, and
interpreted in such a manner that they are either exempt from the application
of, or comply with, the requirements of Code Section 409A, the Regulations,
applicable case law and administrative guidance.  All Payments shall be deemed
to come from an unfunded plan.  Notwithstanding any provision in this Agreement,
all Payments subject to Code Section 409A will not be accelerated in time or
schedule as permitted under Code Section 409A.  In addition, all Severance
Payments that are deferred compensation and subject to Code Section 409A will
only be payable upon a “separation from service” (as that term is defined at
Section 1.409A-1(h) of the Treasury Regulations) from the Company and from all
other corporations and trades or businesses, if any, that would be treated as a
single “service recipient” with the Company under Section 1.409A-1(h)(3) and
shall be deferred to the extent necessary to comply with the six month waiting
period required for payments to certain “specified employees” following such
specified employee’s separation from service as set forth in Code Section
409A(a)(2)(B)(i), provided that any amounts deferred to comply with such Section
shall be paid in a lump sum within fourteen (14) days after the end of the
waiting period.  All references in this Agreement to a termination of employment
and correlative terms shall be construed to require a “separation from service.”

19.              CODE SECTION 4999

If it is determined that the Employee is entitled to payments and/or benefits
provided by this Agreement or any other plan, arrangement or agreement with the
Company or any affiliate (“Payments”) that would be subject to the excise tax
imposed by Section 4999 of the Code (the “280G Excise Tax”), the Company shall

--------------------------------------------------------------------------------

 

Exhibit 10.42

 

cause to be determined, before any portion of the Payments are paid to the
Employee, which of the following two alternative forms of payment would maximize
the  Employee’s after-tax proceeds:  (a) payment in full of the entire amount of
the Payments; or (b) payment of only a part of the Payments (reduced to the
minimum extent necessary) so that the Employee receives the largest payment
possible without the imposition of the 280G Excise Tax (“Reduced Payments”).  If
it is determined that Reduced Payments will maximize Employee’s after-tax
benefit, then (1) cash compensation subject to the six-month delay rule in Code
Section 409A(a)(2)(B)(i) shall be reduced first, payments in respect of whole
value equity grants (commencing with the last equity grant to vest) shall be
reduced second, payments in respect of stock options and stock appreciation
rights (commencing with the last equity grant to vest) shall be reduced third,
and lastly, cash payments that are not subject to the six month delay rule in
Code Section 409A(a)(2)(B)(i) shall be reduced, (3) the Payments shall be paid
only to the extent permitted under the Reduced Payments alternative and (3) the 
Employee shall have no rights to any additional payments and/or benefits
constituting the Payments.  To the extent not negating this paragraph under Code
Section 280G and not in violation of Code Section 409A, the Employee may direct
an alternative order of reduction. Unless the Company and the Employee otherwise
agree in writing, any determination required under this Section shall be made in
writing by independent public accountants agreed to by the Company and the
Employee (the “Accountants”), whose determination shall be conclusive and
binding upon the Employee and the Company for all purposes.  For purposes of
making the calculations required by this Section, the Accountants may rely on
reasonable, good faith interpretations concerning the application of Code
Sections 280G and 4999.  The Company and the Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make the required determinations.  The Company shall bear
all fees and expenses the Accountants may reasonably charge in connection with
the services contemplated by this Section.

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.42

 

20.              MISCELLANEOUS 

This Agreement is not effective unless fully executed by all parties.  This
Agreement contains the entire agreement of the parties and supersedes any prior
written or oral agreements or understandings between the parties.  No
modification shall be valid unless in writing and signed by the parties.  This
Agreement may be executed in counterparts, a counterpart transmitted via
electronic means, and all executed counterparts, when taken together, shall
constitute sufficient proof of the parties’ entry into this Agreement.  The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement.  The failure of a party to
require performance of any provision of this Agreement shall not affect the
right of such party to later enforce any provision.  A waiver of the breach of
any term or condition of this Agreement shall not be deemed a waiver of any
subsequent breach of the same or any other term or condition.  If any provision
of this Agreement shall, for any reason, be held unenforceable, such
unenforceability shall not affect the remaining provisions hereof, except as
specifically noted in this Agreement, or the application of such provisions to
other persons or circumstances, all of which shall be enforced to the greatest
extent permitted by law.  Company and Employee agree that the restrictions
contained in Section 4, 5, 6, and 7, are reasonable in scope and duration and
are necessary to protect Confidential Information.  If any restrictive covenant
is held to be unenforceable because of the scope, duration or geographic area,
the parties agree that the court or arbitrator may reduce the scope, duration,
or geographic area, and in its reduced form, such provision shall be
enforceable.  Should Employee  violate the provisions of Sections 5, 6, or 7,
then in addition to all other remedies available to Company, the duration of the
violated covenant shall be extended for the period of time when Employee began
such violation until Employee ceases such violation.  The headings in this
Agreement are inserted for convenience of reference only and shall not control
the meaning of any provision hereof.

Upon full execution by all parties, this Agreement shall be effective on the
Effective Date in Section 1.

EMPLOYEE

__/s/ Suzanne M. Grimes

Suzanne M. Grimes

 

Date: 

COMPANY

   /s/ C. William Eccleshare
William Eccleshare
Chief Executive Officer of Clear Channel Outdoor Holdings, Inc.

 

Date: 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.42

 

EXHIBIT “A”

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (“Agreement”) is made and entered
into by ________________, Employee ID No. ___________ (hereinafter referred to
as “Employee”), and Clear Channel Outdoor, Inc., in full and final settlement of
any and all claims Employee may have or hereafter claim to have against Clear
Channel Outdoor, Inc., and all of its past, present and future parents,
subsidiaries and affiliates and their employees, officers, directors, agents,
insurers and legal counsel (hereinafter referred to as “Company”).

1.                  End of Employment.

1.1              Employee’s separation date is _____________, 20__ (“Separation
Date”).

1.2              Aside from compensation for work performed during the last pay
period prior to the end of employment, Employee has been paid all earned
compensation through the Separation Date.  In addition, if earned, Employee will
receive a pro rata share of the Annual Bonus in accordance with Section 9(d)(ii)
of the Employment Agreement.  Such pro rata share of the Annual Bonus, if
applicable, will be paid before March 15th of the following year.

2.                  Consideration for Agreement from Company. 

2.1              In return for this Agreement and in full and final settlement,
compromise, and release of all of Employee's claims (as described in Section 3
below), Company agrees to pay as severance to Employee the following, in
accordance with Section 9(d) of the Employment Agreement:  the sum of
__________________Dollars and ___________Cents ($     ), less applicable federal
and state withholding and all other ordinary payroll deductions, to be paid in
accordance with Company’s ordinary payroll practices over a period of
approximately eighteen (18) months following expiration of the seven day
revocation period noted in Section 4.11 (subject to delay as provided in the
Employment Agreement), and only if Employee does not

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.42

 

revoke this Agreement, and shall continue until paid in full (the “Severance Pay
Period”). Employee hereby acknowledges the sufficiency of this payment from
Company.

2.2              Severance payments shall cease in accordance with Section
9(d)(iii)(1) of the Employment Agreement if the reason therein becomes
applicable.  The foregoing shall not affect Company’s right to enforce any
restrictive covenants previously agreed to by Employee. Additionally, if
Employee is rehired by Company during the Severance Pay Period, Section
9(d)(iii)(2) of the Employment Agreement shall apply. 

2.3              Each payment under this Agreement is a separate “payment”
within the meaning of Treasury Regulation Section 1.409A-2(b)(2)(iii) and
Section 9(d)(v) of the Employment Agreement shall apply to the payment
hereunder.

2.4              No act or payment of consideration pursuant to this Agreement
shall be considered an admission of liability by Company regarding Employee in
any way.

3.                  Employee's Release of Claims. 

3.1              Employee affirms that Employee has not filed, caused to be
filed, and/or is not presently a party to any claim, complaint, or action
against Company in any forum or form.  As a material term of this Agreement,
Employee attests that Employee has given Company written notice of any and all
concerns Employee may have regarding suspected ethical or compliance issues or
violations on the part of Company or any of Company employees. In addition,
Employee affirms that as of the Separation Date, subject to Section 1.2,
Employee has reported all hours worked, if applicable, and has been paid for
and/or has received all compensation, wages, bonuses, commissions, and/or
benefits to which Employee may be entitled. Employee furthermore affirms that
Employee has no known workplace injuries or occupational diseases.

3.2              Employee hereby irrevocably and unconditionally releases and
forever discharges Company from any and all claims, demands, causes of action,
and liabilities of any nature, both past and present, known and unknown,
resulting from any act or omission of any kind occurring on or before the date
of execution of

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.42

 

this Agreement which arise under contract or common law, or any federal, state
or local law, regulation or ordinance. Employee understands and agrees that
Employee’s release of claims includes, but is not limited to, the following: all
claims, demands, causes of action and liabilities for past or future loss of pay
or benefits, expenses, damages for pain and suffering, punitive damages,
compensatory damages, attorney's fees, interest, court costs, physical or mental
injury, damage to reputation, and any other injury, loss, damage or expense or
equitable remedy of any kind whatsoever.

3.3              Employee additionally hereby irrevocably and unconditionally
releases and forever discharges Company from any and all claims, demands, causes
of action and liabilities arising out of or in any way connected with, directly
or indirectly, Employee's employment with Company or any incident thereof,
including, without limitation, Employee’s treatment by Company or any other
person, the terms and conditions of Employee’s employment, and any and all
possible local, state or federal statutory and/or common law claims, including
but not limited to:


(A)                ALL CLAIMS WHICH EMPLOYEE MIGHT HAVE ARISING UNDER TITLE VII
OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED, 42 U.S.C. § 2000E, ET SEQ.; THE
CIVIL RIGHTS ACT, 42 U.S.C. § 1981 AND § 1988; EMPLOYEE RETIREMENT INCOME
SECURITY ACT, AS AMENDED, 29 U.S.C. § 1001, ET SEQ.; AMERICANS WITH
DIS­ABILITIES ACT OF 1990, AS AMENDED, 42 U.S.C. § 12101, ET SEQ.; THE FAMILY
AND MEDICAL LEAVE ACT OF 1993, AS AMENDED, 29 U.S.C. § 2601, ET SEQ.; THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. § 621 ET SEQ.; THE OLDER WORKER
BENEFIT PROTECTION ACT OF 1990; THE IMMIGRATION REFORM AND CONTROL ACT, AS
AMENDED; THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, 29 U.S.C. 2101
ET SEQ.; AND/OR, THE OCCUPATIONAL SAFETY AND HEALTH ACT, AS AMENDED;


(B)               ALL CONTRACTUAL CLAIMS FOR ANY WAGES OR OTHER EMPLOYMENT
BENEFITS OWED AS A RESULT OF EMPLOYEE'S SEPARATION FROM COMPANY;


(C)                ALL CLAIMS ARISING UNDER THE CIVIL RIGHTS ACT OF 1991, 42
U.S.C. § 1981A; AND,


 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.42

 


(D)               ALL OTHER CLAIMS, WHETHER BASED ON CONTRACT, TORT (PERSONAL
INJURY), OR STATUTE, ARISING FROM EM­PLOYEE'S EMPLOY­MENT, THE SEPARATION FROM
THAT EMPLOYMENT, OR ANY INVESTIGATION AND/OR INTERVIEW CONDUCTED BY OR ON BEHALF
OF COMPANY.

3.4              Employee does not waive rights or claims which cannot be waived
by law, including, but not limited to the right to file a Charge with the Equal
Employment Opportunity Commission (“EEOC”), or its local or state equivalent, or
to participate in an agency investigation, although Employee does waive any
right to monetary recovery should the EEOC or other local, state or federal
administrative or governmental agency pursue claims against the Company on
Employee’s behalf.

3.5              This release shall not extend to any claims that relate to: (i)
claims for indemnification, payment of legal fees, and directors and officers
liability insurance under Section 15 of the Employment Agreement; (ii) any
vested or accrued benefits or rights under any employee benefit plan, policy or
program maintained by the Company or any incentive plan, award or arrangement of
the Company and any other benefit plans, policies or programs granted or
modified pursuant to the terms of the Employment Agreement (including, without
limitation, any equity compensation awards); (iii) any rights to vested equity;
or (iv) any other terms of the Employment Agreement that survive by their terms,
organizational documents, plans, agreements, or at law.

3.6              Employee does not waive rights or claims that arise following
the execution of this Agreement.

4.                  Other Understandings, Agreements, and Representations.

4.1              Employee agrees that this Agreement binds Employee and also
binds Employee’s spouse, children, heirs, executors, administrators, assigns,
agents, partners, successors in interest, and all other persons and entities in
privity with Employee.

4.2              Employee agrees to not disclose or use Company’s confidential
or proprietary information in accordance with Section 4 of the Employment
Agreement.

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.42

 

4.3              Employee promises and represents that Employee will not make or
cause to be made any derogatory, negative or disparaging statements, either
written or verbal, about Company for a period of 2 years after her employment
with Company ends.  Company promises and represents that the Senior Executives
and Directors of Company and its parent will not make or cause to be made any
derogatory, negative or disparaging statements, either written or verbal, about
Employee for a period of 2 years after her employment with Company ends.  For
purposes of this Section, both Employee and Company acknowledge and agree that
normal competitive statements, truthful testimony in connection with legal
process or governmental inquiry, and rebuttal of statements made by Company
shall not be considered in violation hereof.

4.4              Employee agrees to reasonably cooperate in the defense of
claims, investigations, or other actions in accordance with Section 14 of the
Employment Agreement, or as otherwise provided under the Employment Agreement.

4.5              Prior to execution of this Agreement, Employee shall return to
Company all property belonging to Company (including the materials references in
Section 10 of the Employment Agreement) that the Employee possesses or has
possessed but has provided to a third party, other than as provided in Section
4(a) of the Employment Agreement, in good faith performance of duties, in
accordance with Section 4 of the Employment Agreement.

4.6              This Agreement contains the entire understanding between
Employee and Company, except as modified by Section 4.7 below, and supersedes
all prior agreements and understandings relating to the subject matter of this
Agreement, except to the extent not released under Section 3.5 of the Employment
Agreement. This Agreement shall not be modified, amended, or terminated unless
such modification, amendment, or termination is executed in writing by Employee
and an authorized representative of Company.

4.7              Notwithstanding anything to the contrary herein, this Agreement
shall not alter or terminate any post-employment obligations previously agreed
to by Employee (including, without limitation, confidentiality,

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.42

 

non-competition, non-solicitation, and arbitration), which Employee agrees shall
survive the termination of Employee’s employment.

4.8              Any disputes that relate in any way to the provisions of this
Agreement shall be resolved by binding arbitration as provided for under Section
16 of the Employment Agreement.

4.9              Employee may take up to twenty-one (21) days from date of
receipt to decide whether to accept this Agreement. Employee may actually accept
and sign this Agreement at any time within this 21-day period, but Employee is
not required to do so. 

4.10          If Employee has not signed this Agreement within the 21-day period
noted above and delivered the signed agreement to Kimberly Wray, HR Services
Director, Clear Channel Management Services, Inc., 200 East Basse Road, San
Antonio, Texas 78209, or via fax to (210) 832-3190, this Agreement is deemed
revoked by Company.

4.11          Employee may revoke acceptance of this Agreement at any time
within seven (7) days after executing the Agreement.  Any revocation must be
made in writing and delivered to  Kimberly Wray,  HR Services Director, Clear
Channel Management Services, Inc., 200 East Basse Road, San Antonio, Texas
78209, or via fax at (210) 832-3190. Employee understands that, unless revoked
as described above, upon expiration of the seven (7) day period, this Agreement
automatically shall take effect and become binding upon Employee.

4.12          Notice Regarding Attorney: Employee is hereby advised to consult
with an attorney of Employee’s choice, at Employee’s expense, before signing
this Agreement.

4.13          Employee understands that nothing in this Agreement is intended to
interfere with or deter Employee’s right to challenge the waiver of a claim
under the Age Discrimination in Employment Act (ADEA) or state law age
discrimination claim or the filing of an ADEA charge or ADEA complaint or state
law age discrimination complaint or charge with the Equal Employment Opportunity
Commission or any state

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.42

 

discrimination agency or commission or to participate in any investigation or
proceeding conducted by those agencies.  Further, Employee understands that
nothing in this Agreement would require Employee to tender back the money
received under this Agreement if Employee seeks to challenge the validity of the
ADEA or state law age discrimination waiver, nor does the Employee agree to
ratify any ADEA or state law age discrimination waiver that fails to comply with
the Older Workers’ Benefit Protection Act by retaining the money received under
the Agreement.  Further, nothing in this Agreement is intended to require the
payment of damages, attorneys’ fees or costs to Company should Employee
challenge the waiver of an ADEA or state law age discrimination claim or file an
ADEA or state law age discrimination suit except as authorized by federal or
state law.

Notwithstanding the foregoing paragraph, Employee agrees to waive any right to
recover monetary damages in any charge, complaint, or lawsuit against Company
filed by Employee or by anyone else on Employee’s behalf pertaining to the
preceding paragraph.

4.14          Unless otherwise specified or required by statute in a particular
jurisdiction which expressly pertains to an employment relationship (e.g., wage
payment timing, tax withholding, etc.), all construction and interpretation of
this Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to principles of conflicts of law,
and subject to the parties’ agreement to arbitrate any and all disputes as
previously set forth, Employee expressly consents to the personal jurisdiction
and mandatory venue of  the New York state and federal courts for any lawsuit
relating to this Agreement.

4.15       Should any provision in this Agreement or any provision of any
agreement incorporated or referenced herein be declared or determined by any
court to be illegal or invalid, the validity of the remaining parts, terms, or
provisions shall not be affected, and the illegal or invalid part, term, or
provision shall not be a part of this Agreement.

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.42

 

4.16       Counterparts:  This Agreement may be executed in counterparts, a
counterpart transmitted via electronic means, and all executed counterparts,
when taken together, shall constitute sufficient proof of the parties’ entry
into this Agreement.  The parties agree to execute any further or future
documents which may be necessary to allow the full performance of this
Agreement.

4.17          Employee represents and certifies that Employee (1) has received a
copy of this Agreement for review and study and has had ample time to review it
before signing; (2) has read this Agreement carefully; (3) has been given a fair
opportunity to discuss and negotiate the terms of this Agreement; (4)
understands its provisions; (5) has been advised to consult with an attorney;
(6) has determined that it is in Employee’s best interest to enter into this
Agreement; (7) has not been influenced to sign this Agreement by any statement
or representation by Company not contained in this Agreement; and (8) enters
into this Agreement knowingly and voluntarily.

ACCEPTED AND AGREED:

 

[EMPLOYEE NAME]

 

 

Date: ___________________________         ______________________________________

 

 

 

                                                                        CLEAR
CHANNEL OUTDOOR, INC.

 

 

Date: __________________________           By:      
________________________________

                                                                        Name:
________________________________

                                                                        Title:
    ________________________________

 

 

APPROVED BY LEGAL:

 

--------------------------------------------------------------------------------

 